Election/Restrictions
Applicant’s election without traverse of the joint arrangement in Fig. 1 (Species I) in the reply filed on February 24, 2021 is acknowledged.

Claims 7, 8, 10 & 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.

Drawings
The drawings are objected to because:
The sectional views lack cross hatching.  
The drawings fail to show the metal recited in claim 9. See MPEP 6508.02 for the appropriate cross hatch pattern to depict metal.
The first and second inner diameters recited in claim 2 are not identified by reference characters in the drawings.
The largest outer diameter recited in claim 2 is not identified by reference character in the drawings.
The corresponding serrations recited in claim 4 are not identified by reference characters in the drawings 
The first and second portions recited in claim 9 are not identified by reference numerals in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The first and second inner diameters recited in claim 2 are not identified by reference characters in the detailed description of the invention.
The largest outer diameter recited in claim 2 is not identified by reference character in the detailed description of the invention.
The corresponding serrations recited in claim 4 are not identified by reference characters in the detailed description of the invention.
The first and second portions recited in claim 9 are not identified by reference numerals in the detailed description of the invention.

Claim Rejections - 35 USC § 112
Claims 1-6 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are those which connect or otherwise relate the nut 20 and adapter unit 30 to each other and to the joint 10.  

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the installed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Nor is it clear to which element(s) this “installed position” pertains.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krude, US 4.262,498.  Krude shows a joint arrangement, comprising: 
a joint having an inner hub (2), an outer hub (1), balls (3), a cage (4) with recesses for the balls and a housing (18) which surrounds the outer hub; 
a nut (13), and 
an adapter unit (21), 
wherein Fig. 1 shows the inner hub includes a recess with an inner toothing (11) for receiving a first shaft (12), the balls and cage are located in a cavity (see also “hollow space” at col. 3, lie 32) within the housing, and the cavity is closed at each of two end sides by a respective sealing device (14, 15),

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, US 3.858.412.  Fisher shows a joint arrangement, comprising: 
a joint having an inner hub (nominally indicated by reference numeral 17 in Fig. 1), an outer hub (10), balls (15), a cage (18) with recesses (see “opening” at col. 2, line 11) for the balls and a housing (see in Fig. 1 the unnumbered element surrounding the outer surface 11 of the outer hub at its right end) which surrounds the outer hub; 
a nut (31), and 
an adapter unit (20), 
wherein Fig. 1 shows the inner hub includes a recess with an inner toothing for receiving a first shaft (14), the balls and cage are located in a cavity (13) within the housing, and the cavity is closed at each of two end sides by a respective sealing device (12, 27),

the first adapter component is of annular configuration and has a recess (right end of the bore 22) with a first inner diameter, 
the second adapter component is of annular configuration and has a first inner recess (left end of the bore 22) with the first inner diameter and a second inner recess (nominally indicated by reference numeral 26) with a second inner diameter smaller than the first inner diameter, and the first inner diameter is at least as large as a largest outer diameter of the nut.

Allowable Subject Matter
Claims 4-6 & 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cull discloses a joint arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679